Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 1 of 11




            EXHIBIT 3
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 2 of 11

                                   CONFIDENTIAL

                                                                   Page 1

1                         UNITED STATES DISTRICT COURT
2                       NORTHERN DISTRICT OF CALIFORNIA
3       MAURO BOTTA,                   )
                                       )
4                  Plaintiff,          )
                                       )
5         VS.                          )    NO. C 18-02615 RS
                                       )
6       PRICEWATERHOUSECOOPERS LLP,    )
        LAURA BUSTAMANTE, TYE THORSON, )
7       ROBERT HEATLEY, STIG           )
        HAAVARDTUN, ERGUN GENC,        )
8       TIMOTHY CAREY and STEVE MCCANN,)
                                       )
9                  Defendants.         )
                                       )
10
11
12
13
14
15                                   CONFIDENTIAL
16                        DEPOSITION OF DAVID TIMOTHY CAREY
17                               San Jose, California
18                                 January 11, 2019
19                                     9:01 a.m.
20
21         Reported by:
           LYDIA ZINN, RPR, FCRR, CSR No. 9223
22
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 3 of 11

                                    CONFIDENTIAL

                                                                     Page 2

1                            UNITED STATES DISTRICT COURT
2                          NORTHERN DISTRICT OF CALIFORNIA
3       MAURO BOTTA,                       )
                                           )
4                   Plaintiff,             )
                                           )
5         VS.                              )     NO. C 18-02615 RS
                                           )
6       PRICEWATERHOUSECOOPERS LLP,        )
        LAURA BUSTAMANTE, TYE THORSON, )
7       ROBERT HEATLEY, STIG               )
        HAAVARDTUN, ERGUN GENC,            )
8       TIMOTHY CAREY and STEVE MCCANN,)
                                           )
9                   Defendants.            )
                                           )
10
11
12
13
14
15
16                     Deposition of DAVID TIMOTHY CAREY, taken on behalf
17      of Plaintiff, at PricewaterhouseCoopers, LLP, 488 South Almaden
18      Boulevard, Suite 1800, San Jose, CA        95110, beginning at
19      9:01 a.m. and ending at 11:09 a.m., on Friday, January 11,
20      2019, before LYDIA ZINN, Certified Shorthand Reporter No. 9223.
21
22
23
24
25

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 4 of 11

                                   CONFIDENTIAL

                                                                   Page 3

1       APPEARANCES:
2       For Plaintiff Mauro Botta (via speaker phone):
             Derek Smith Law Group, PLLC
3            One Penn Plaza, Suite 4905
             New York, NY 10119
4            BY: ALEXANDER GABRIEL CABECEIRAS, ESQ.
                  alexc@dereksmithlaw.com
5
        For Defendants PricewaterhouseCoopers, et al.:
6            Hueston Hennigan, LLP
             620 Newport Center Drive
7            Suite 1300
             Newport Beach, CA 92660
8            BY: JOHN CHARLES HUESTON, ESQ.
                  jhueston@hueston.com
9                 YEGOR FURSEVICH, ESQ.
                  yfursevich@hueston.com
10
11      Also Present:        Geoff Ezgar, PwC in-house counsel
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 5 of 11

                                   CONFIDENTIAL

                                                                   Page 4

1                                                  I N D E X
2
3       Friday, January 11, 2019
4
        WITNESS                                                      PAGE
5
6       DAVID TIMOTHY CAREY
7       (SWORN)                                                            5
8       Examination by Mr. Cabeceiras                                      5
9
10
11                                          E X H I B I T S
12                                                  NONE
13
14
15
16
17
18
19
20
21
22
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 6 of 11

                                      CONFIDENTIAL

                                                                     Page 40

1       A.      Yes.

2       Q.      How -- how many clients have you brought in?

3       A.      I wouldn't know the answer to that.

4       Q.      More than ten?

5       A.      Yes.

6       Q.      More than 20?

7       A.      I -- I'd be guessing.    North of ten.

8       Q.      Certainly don't want you to guess.       In all of these

9       matters that you brought in, were you assigned to work on all

10      of them?

11      A.      I'm not sure.    The majority of them, I would be involved

12      in some capacity.

13      Q.      Can you recall any clients that you brought in that you

14      were not assigned to work in in any capacity on that

15      engagement?

16      A.      Not specifically, no.    I -- I know that there are

17      introductions made by myself and my fellow Partners based on

18      past relationships -- professional relationships -- that

19      sometimes get assigned to different groups due to capacity

20      issues, or industry expertise that's needed, or what our

21      underlying qualifications may be.

22      Q.      Okay.   Do you recall meeting with Mr. Botta in June of

23      2017?

24      A.      I don't remember a specific meeting on that date.

25      Q.      Okay.   Do you remember having a meeting with Mr. Botta in

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 7 of 11

                                    CONFIDENTIAL

                                                                   Page 41

1       or around June of 2017 with Robert Ward?

2       A.    I don't remember that specific meeting or date, no.

3       Q.    Okay.    Do you recall at any time telling Mr. Botta to find

4       a new job due to restructuring at PwC?

5       A.    I never had a conversation with Mr. Botta that used those

6       words or we were in that context.

7       Q.    Okay.    Do you remember hearing Mr. Ward say those things

8       to Mr. Botta?

9       A.    Not in those words or in that context.

10      Q.    Okay.    Do you remember ever saying something similar to

11      Mr. Botta?

12      A.    We had some conversations with Mauro about his -- his --

13      the likelihood or potential for him to make Partner; and

14      informing him that he was not being included in our pipeline of

15      Partner candidates; and that he had had great contributions to

16      the firm, and had had some -- was serving some clients; and

17      that he could continue to work for the firm, but that we felt

18      that it was in his best interests to start considering

19      opportunities either outside the firm or outside of the Core

20      Assurance practice.

21      Q.    You mentioned that he wasn't considered in the pipeline

22      for Partner?

23      A.    He was not in the pipeline for Partner.     Everyone would be

24      considered.

25      Q.    All right.    Do you have any knowledge as to who determines

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 8 of 11

                                        CONFIDENTIAL

                                                                    Page 42

1       whether somebody's in the pipeline for partnership?

2       A.      There's no single individual that determines that.        Those

3       decisions are based on, you know, a body of work; a track

4       record; discussions with groups of Partners; discussions with

5       our leadership team; and by the capacity for us to make

6       Partners; the number of Partners we need would all factor in.

7       So many, many things factor into the decision as to who goes

8       into a Partner pipeline, and when.

9       Q.      Did you have discussion withs other Partners regarding

10      whether Mr. Botta should be a Partner?

11      A.      I don't recall -- I don't recall any specific discussions

12      on specific candidates; but certainly we talk about all of the

13      Partners, and who's in the pipeline at a particular point in

14      time.

15      Q.      Okay.     And just so we're on the same page here, you recall

16      a meeting in which you discussed with Mr. Botta that he's not

17      going to make Partner?

18      A.      And --

19      Q.      Do you recall exactly when that meeting took place?

20      A.      I don't recall when.      I recall that Rob Ward was in that

21      discussion.

22      Q.      Okay.     Why, at that point, if you have knowledge to this,

23      was Mr. Botta not being considered for a partnership role?

24                      MR. HUESTON:   Well, I'm going to object to the

25      predicate of the question, Why at that point did you consider.

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 9 of 11

                                        CONFIDENTIAL

                                                                      Page 43

1       It presumes that he's stated that a decision was made at the

2       time of that conversation.         So maybe you can restate your

3       question.

4                     MR. CABECEIRAS:     Well, you know, the witness has

5       testified that he spoke to Mr. Botta and said, "You're not

6       going to make Partner."         Right?

7             So my question in general is, well, why couldn't Mr. Botta

8       make Partner, if the witness has any knowledge to that.

9                     MR. HUESTON:   You can answer that, if you can.

10                    THE WITNESS:   As I said earlier, there's a variety of

11      factors that go into those decisions.           And those -- you know,

12      there isn't a single decision point.           There's a series of

13      decision points.

14            At the time that we had that conversation with Mr. Botta,

15      it was a period of time when we were looking more broadly at

16      the number of Partners that we were planning to make over a

17      period of time relative to the number of Senior Managers that

18      we had working for us at the time.         And at that time Mr. Botta

19      was clearly not in the section of those Senior Managers that we

20      felt were going to move forward into the pipeline, either

21      currently or in the future.

22      BY MR. CABECEIRAS

23      Q.    Okay.     And at that time you met with Mr. Botta and

24      Mr. Ward and had this conversation, how many other Senior

25      Managers were working at the San Jose PwC office?

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company                www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 10 of 11

                                    CONFIDENTIAL

                                                                   Page 44

1       A.    I don't know what the number specifically is.

2       Q.    Okay.    Do you have any idea, you know, by way of

3       approximation, how many?     Are we talking a hundred?

4       A.    I don't know.    We -- it's been a long time.    I don't know

5       how many Senior Managers there were at the time.

6       Q.    At that time when you had this conversation with Mr. Botta

7       and Mr. Ward, did you, around that same time, have similar

8       conversations with any other Senior Managers at PwC San Jose

9       office?

10      A.    Yes, we did.

11      Q.    Okay.    At that time, during that conversation we've been

12      discussing, did you tell Mr. Botta that PwC was

13      restructuring?

14      A.    I don't recall using those words.      And we weren't

15      restructuring.     We were going through a process whereby we were

16      looking at the number of Partners that we planned to make over

17      multiple-year period, and comparing those to the number of

18      Senior Managers that we had, and making sure that we were being

19      transparent with those individuals, that we were being fair to

20      those individuals, and that they were clearly communicated with

21      as to where we saw them, and where we saw their prospects for

22      partnership.

23            It's very common in our organization that, at the point

24      where Senior Managers are not -- are no longer in the pipeline,

25      and they know that, that they look for other opportunities

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-3 Filed 02/08/21 Page 11 of 11

                                     CONFIDENTIAL

                                                                   Page 61

1                           I, the undersigned, a Certified Shorthand

2       Reporter of the State of California, do hereby certify:

3                That the foregoing proceedings were taken before me at

4       the time and place herein set forth; that any witnesses in the

5       foregoing proceedings, prior to testifying, were placed under

6       oath; that a verbatim record of the proceedings was made by me

7       using machine shorthand which was thereafter transcribed under

8       my direction; further, that the foregoing is an accurate

9       transcription thereof.

10                  I further certify that I am neither financially

11      interested in the action nor a relative or employee of any

12      attorney or any of the parties.

13            IN WITNESS WHEREOF, I have this date subscribed my name.

14

15      Dated:      1/14/2019

16

17

18

19

                                 <%18505,Signature%>

20                               LYDIA ZINN, RPR, FCRR

21                               CSR No. 9223

22

23

24

25

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company             www.veritext.com
